concurring and dissenting.
I concur in the majority’s disposition of the undivided five acre interest awarded the Wootens if the majority is holding that the five acres may be partitioned out of the entire tract and not restricted to the western one-half. In light of the majority’s result concerning the mineral interest, I also concur in the remand of the ad litem’s fees.
I respectfully dissent to the majority’s affirmance of the awarding of the mineral interest to appellees. Simply put, I find no common source. Appellants, while they may have been heirs of Henry and Ann Ford, sought only to prove title through adverse possession. They never claimed the Fords held record title to the land. It was appellees who introduced the 1909 deed from the Fords to W.J. Simmons. However, appellees never proved any chain of title from the Fords back to the sovereign. Thus any conveyance by the Fords and any subsequent severance of the minerals has no foundation upon which to rest. While TEX.R.CIV.P. 798 states it shall not be necessary for the plaintiff to deraign title beyond a common source, implicit in that statement is “a common source of title”. Appellants did not try to show (and probably could not) any record title back to the Fords in 1909. They only proved title by adverse possession after 1938 not back to 1909.
Stated differently, if appellants were claiming under some record title of the Fords as of 1909 or were claiming adverse possession by the Fords as of 1909, then there would be a common source of their title and that of appellees. However, as previously noted, appellants were only claiming title by adverse possession after 1938, thus no common source of title was shown.
There being no common source I would reverse and render judgment in favor of appellants; because the majority does not, I respectfully dissent.